DENNIS, Justice,
concurring.
I disagree in part with the principal opinion’s treatment of assignment No. 2. In State v. Parker, 416 So.2d 545 (La.1982) the improper prosecutorial remark relating to defendant’s reputation was not addressed to a character witness and Parker had not placed his character at issue. Therefore, the Parker ruling, that the trial judge did not abuse his discretion in refusing to grant a mistrial as the result of the improper question because the witness failed to answer, is inapposite to an analysis of whether the State v. Johnson, 389 So.2d 372 (La.1980) criteria regulating questioning of character witnesses on prior acts of misconduct by defendants have been met.